Third District Court of Appeal
                               State of Florida

                         Opinion filed October 26, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2853
                          Lower Tribunal No. 14-1793
                             ________________


                             Shericka Williams,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Robert J. Luck,
Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.


Before SHEPHERD, ROTHENBERG and SCALES, JJ.

     SHEPHERD, J.
      The issue in this case is whether section 316.066(4) of the Florida Statutes

(2012), which excludes from evidence in any civil or criminal trial statements

made by a “person involved in an [automobile] crash . . . to a law enforcement

officer for the purpose of completing a crash report[,]” confers any benefit on

Shericka Williams, the appellant in this case, who fled the scene of an automobile

crash that resulted in death. For the reasons discussed in State v. Ferguson, 405
So. 2d 294 (Fla. 4th DCA 1981) and Cummings v. State, 780 So. 2d 149 (Fla. 2d

DCA 2001), which we acknowledge treated earlier versions of the same statutory

scheme, we hold that the accident privilege in section 316.066(4) does not confer

any benefit or privilege on a person who abandons her duty to remain at the scene

of any automobile accident which results in death, and who chooses instead to

leave the scene of an accident, contrary to section 316.027(1)(b) of the Florida

Statutes (2013).

      For this reason, we approve the decision of the trial court which correctly

denied Williams’ dispositive motion to dismiss the statements made by her

concerning the automobile crash in this case after she fled from the scene, and

affirm the conviction and sentence for fleeing the scene of an accident.

      Affirmed.




                                         2